Case 1:20-cv-00375-CG-MU Document 11 Filed 02/03/21 Page 1 of 1      PageID #: 53




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 TONY GENE LANG, #289263,                )
                                         )
       Plaintiff,                        )
                                         )
 vs.                                     )   CIVIL ACTION 20-0375-CG-MU
                                         )
 RICHARD STRINGER, et al.,               )
                                         )
       Defendants.                       )

                                  JUDGMENT

       It is ORDERED, ADJUDGED, and DECREED that this action be and is

hereby DISMISSED without prejudice for lack of subject-matter jurisdiction.

       DONE and ORDERED this the 3rd day of February, 2021.

                         /s/ Callie V. S. Granade
                         SENIOR UNITED STATES DISTRICT JUDGE
